978 So.2d 228 (2008)
Charles WALTERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3644.
District Court of Appeal of Florida, Fourth District.
April 2, 2008.
Stephen M. Grogoza, Naples, for appellant.
Bill McCollum, Attorney General, Tallahassee and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions but remand in order for the drug offender probation to be eliminated, as appellant was not convicted of a drug-related offense. Ellis v. State, 816 So.2d 759 (Fla. 4th DCA 2002).
KLEIN, TAYLOR, JJ., and LAGOA, BARBARA, Associate Judge, concur.